DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Group A drawn to claims 1-9, 19, 20
Group B drawn to claims 1, 10-14
Group C drawn to claims 1, 15-18
The species are independent or distinct because:
Group A, directed to a beverage dispenser. However, the features of a pump and a settling vessel is specific to this group of claims.
Group B directed to the beverage dispenser. However, the features of a fan and a tubular portion are specific to this group of claims.
Group C directed to the beverage dispenser. However, the feature of a higher-temperature zone that is substantially fluidly isolated from and thermally connected to the lower-temperature zone by a thermally-conductive wall is specific to this group of claims.
In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with David Brush on 04/21/2022 a provisional election was made Group A without traverse to prosecute the invention of claims 1-9, 19, 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/092,122, filed on 10/08/2018.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuyls et al. (US Patent No. 7,762,431).
Re: Claim 1, Tuyls discloses the claimed invention including a beverage dispenser for dispensing beverage from one or more beverage units; 
each of the one or more beverage units including:
a respective sealed bag (108) holding beverage (Figs. 2-5, Col. 5, lines 49, bag of product);
a respective beverage unit outlet (at 135) (Figs. 2-5); and
a respective support structure supporting beverage and orienting the respective beverage unit outlet (503) (Figs. 1-4, Col. 5, lines 49, bag placed in holder);
the dispenser including:
a refrigerator (211) in which the one or more beverage units are receivable;
a respective inlet (at 135), within the refrigerator, for each of the beverage units;
at least one dispensing outlet (106) for dispensing beverage into drinking vessels;
one or more fluid paths (110, 114) from each respective inlet to the at least one dispensing outlet (Fig. 4);
one or more pumps (112) positioned to be refrigerated by the refrigerator and arranged to drive beverage along the one or more fluid paths (Fig. 2 depicts pump in refrigeration);
a settling vessel downstream of at least one of the pumps, defining a flow path of enlarged cross-section to cause the beverage to slow and thereby settle, and positioned to be refrigerated by the refrigerator (See annotated Fig. 2 depicting settling vessel in refrigeration); and

    PNG
    media_image1.png
    315
    410
    media_image1.png
    Greyscale


a guide arrangement (134) co-operable with each respective support structure to guide the one or more beverage units so that each respective beverage unit outlet co-operates with its respective inlet to form a respective dry break connection (135) through which beverage is conveyable on route to the at least one dispensing outlet via one of the fluid paths (Figs. 4-5, Col. 6, lines 29-33, product racks for bag and holders and connectors for bags).
Re: Claim 8, Tuyls discloses the claimed invention including each pump is a vacuum pump (Fig. 4, 7, Col. 3, lines 29-30, Col. 8, lines 21-45, these types of pumps create negative pressure within thus drawing in fluid, also known as a vacuum).
Re: Claim 9, Tuyls discloses the claimed invention including each pump is a pressure actuated pump configured to begin pumping the moment a pressure drop resultant from a dispensing outlet being opened is detected (Fig. 4, 7, Col. 8, lines 41-45, control manifold for releasing pressure into a pump when a pressure drop detected in regulators).
Re: Claim 20, Tuyls discloses the claimed invention including at least one of the one or more beverage units is in the refrigerator and is holding wine (Fig. 2, Col. 5, lines 17-18, any liquid may be employed that can benefit from being kept at a chilled condition inherently includes wine).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuyls et al. (US Patent No. 7,762,431) as applied to claim 1 above, and in further view of Baker (US 2010/0276443 A1).
Re: Claim 3-4, Tuyls discloses the claimed invention including the settling vessel (Annotated Fig. 2 above) except for its volume of at least 80cc but not more than 150cc. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tuyls in view of Baker by causing settling device tube (10) with a cross section of 5 cm2 (Para. 44, tube with diameter of 8-10mm), and extending the tube to reach the claimed internal volume would be a matter of obvious design choice. Applicant appears to have placed no criticality on any particular volume (see Specification wherein it recites that certain dimensions are preferable but not necessary) and it appears that the device of Tuyls in view of Baker would work appropriately if made within the claimed range of volume.
Re: Claim 5-6, Tuyls discloses the claimed invention including the settling vessel is a settling tube (Annotated Fig. 2 above) except for said tube having a cross section of at least 1.5cm2  but not more than 7 cm2. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tuyls in view of Baker by causing settling device tube (10) with a cross section of 5 cm2 (Para. 44, tube with diameter of 8-10mm). Applicant appears to have placed no criticality on any particular cross section (see Specification wherein it recites that certain dimensions are preferable but not necessary) and it appears that the device of Tuyls in view of Baker would work appropriately if made within the claimed range of cross section.
Re: Claim 7, Tuyls in view of Baker in the rejection of claim 5 above discloses the claimed invention including the settling vessel is a settling tube (Annotated Fig. 2 above) except for said tube having a wall thickness of at least 1mm. However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tuyls in view of Baker by causing settling device tube wall thickness to be at least 1mm. Applicant appears to have placed no criticality on any particular cross section (see Specification wherein it recites that certain dimensions are preferable but not necessary) and it appears that the device of Tuyls in view of Baker would work appropriately if made within the claimed wall thickness.
Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuyls et al. (US Patent No. 7,762,431) as applied to claim 1 above, and further in view of Johnson (US 2013/0047557 A1).
Re: Claims 2 and 19, Tuyls discloses the claimed invention except for expressly teaching the bag inlets have membranes. However, Johnson teaches an inlet (50) respectively includes a tubular projection (10) configured to penetrate a membrane (20), of the respective beverage unit outlet with which the respective inlet is co-operable, to form the respective dry break connection (Fig. 2, Para. 45, tubular projection penetrates membranes which subsequently reseals when projection is removed to form a dry break connection).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a dry break connection as taught by Johnson, since Johnson states in paragraph 39 and 45 that such a modification provides a re-closable opening, and prevents seepage or leakage of liquid that is to be dispensed from the bag or container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malinski, Young, Showalter, Blank, Henriquez, Corbelli, O’Keefe, Casher, Johnson, and Derry are cited disclosing dispensing systems with refrigerated bag units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754